SPALLONE, J.,
dissenting. I dissent and respectfully disagree with the majority. The majority fails to give efficacy to the obvious legislative intent of General Statutes § 31-293 (a) that an employer has a right to recover from a third party tortfeasor any sum the employer paid or is obligated to pay an injured employee who commences suit against the tortfeasor within the time parameters of General Statutes § 52-584.11 would hold that when an employer receives notice of such a suit, the § 52-584 statute of limitations is tolled. Pursuant to *719§ 31-293 (a), the timely filing of a complaint by the employee and timely notice to the employer thereof invokes a new statute of limitations of thirty days within which the employer may intervene.
“Failure to notify an employer of pending litigation pursuant to General Statutes § 31-293 allows an employer to enter the action at any point in the proceedings.” Misiurka v. Maple Hill Farms, Inc., 15 Conn. App. 381, 385, 544 A.2d 673, cert. denied, 209 Conn. 813, 550 A.2d 1083 (1988). “[A]n employer who does not receive notice from an employee concerning the institution of a third party action in accordance with § 31-293 [cannot] be barred from intervening by the passage of the time which this statute prescribes, because, until notice is given, the time does not begin to run.” (Internal quotation marks omitted.) Rana v. Ritacco, 236 Conn. 330, 336, 672 A.2d 946 (1996).
The right of an employer to obtain reimbursement from a third party tortfeasor for workers’ compensation benefits paid serves the public policy of preventing double recovery by an injured employee. Durniak v. August Winter & Sons, Inc., 222 Conn. 775, 779-80, 610 A.2d 1277 (1992).
In this case, after due notice was given by the plaintiff of the commencement of the suit, the intervening plaintiff, his employer, properly and timely moved to intervene pursuant to § 31-293 (a), but after the expiration of the § 52-584 statute of limitations.2 The majority holds *720that the intervening plaintiff is prohibited from intervening where the plaintiff commenced the action within the two year statute of limitations and gave notice to it, and the intervening plaintiff timely filed its complaint under § 31-293 outside the two year statute of limitations. This holding is in defiance of the public policy against double recovery because it places the control of the employer’s recovery in the hands of the employee. As in this case, an employee could wait until the last days, before being time barred from commencing an action, to give timely notice to the employer, and the employer’s timely intervention would be impossible. The employee could deliberately, by filing at the last moment, bar any recovery by the employer and gain double recovery. Although the employer has the right to commence an action on its own, it is not mandated to do so and may elect to proceed as an intervenor in its employee’s suit.3 Such election is not prohibited by § 31-293.
I would hold that, where the employee commences an action against a third party tortfeasor within the applicable statute of limitations, the employer, who has paid or has become obligated to pay workers’ compensation benefits under § 31-293, has thirty days to intervene regardless of whether the date of its motion to intervene is outside the applicable statute of limitations for the underlying action. If the employer has acted within thirty days of timely notice, it has done all that is required by § 31-293.
I would reverse the trial court’s judgment granting the restaurant’s motion for summary judgment and would remand the case for a new trial.

 The fact that an employer joins in a case does not increase the exposure of a defendant. The employer is statutorily entitled to recover from the tortfeasor only the amount equal to the benefit it paid or is obligated to pay its employee under the Workers’ Compensation Act. The employee’s right of recovery is not limited to those sums paid or payable by the employer, but also includes all other damages arising out of the accident. Included among these are pain and suffering, property damages, lost wages and all economic losses and disabilities above and beyond the statutory limits of the Workers’ Compensation Act.


 That the employer’s right to recover is derivative, and not independent, has been clearly established by our Supreme Court in Mickel v. New England Coal & Coke Co., 132 Conn. 671, 678, 47 A.2d 187 (1946). See also Quire v. Stamford, 231 Conn. 370, 376, 650 A.2d 535 (1994). The employer’s right is statutory, but does not come into being unless and until the employer has paid workers’ compensation benefits on behalf of the injured employee. Such right is derived from the common-law tort remedy available to the injured employee.


 The employer or the employee may bring suit independent of the other or may join in any suit brought by the other within thirty days of notification of the commencement of the suit. General Statutes § 31-293.